32 Mich. App. 356 (1971)
188 N.W.2d 642
PEOPLE
v.
SYAKOVICH
Docket No. 10146.
Michigan Court of Appeals.
Decided April 2, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Carl Ziemba, for defendant on appeal.
*357 Before: McGREGOR, P.J., and BRONSON and DANHOF, JJ.
PER CURIAM.
Defendant appeals as of right from a plea-based conviction on the charge of assault with intent to rob and steal being armed, MCLA § 750.89 (Stat Ann 1954 Rev § 28.284). The people move to affirm.
Defendant claims that the trial court erred in accepting his plea for the reason that the interrogation of the trial judge did not show that the complainant was put in fear by the toy pistol used by the defendant in the hold-up.
Under the provisions of MCLA § 750.89 (Stat Ann 1954 Rev § 28.284), it is not necessary that the victim of an assault with intent to rob being armed be put in fear. That section provides:
"Sec. 89. Assault with intent to rob and steal being armed  Any person, being armed with a dangerous weapon, or any article used or fashioned in a manner to lead a person so assaulted reasonably to believe it to be a dangerous weapon, who shall assault another with intent to rob and steal shall be guilty of a felony, punishable by imprisonment in the state prison for life, or for any term of years."
The interrogation by the trial judge showed the defendant entered the store, pulled a toy pistol on the salesgirl, took the money from the cash register, and left the store. Clearly the statements of the defendant are sufficient to justify the acceptance of a plea of guilty to the offense charged. There was no miscarriage of justice by the trial judge's acceptance of the plea. People v. Dunn (1968), 380 Mich 693.
The motion to affirm is granted.